Jackson, Chief Justice.
Samuel IT. Hawkins was sued by W. D.' Haynes for the *42value of a horse hired by the plaintiff to the defendant and which died in consequence of the trip. The plaintiff recovered a verdict of $185.00, and the defendant, having been denied a new trial, excepted.
But three points are pressed on the motion here; first, that the verdict is unsupported by sufficient evidence and' contrary to law; secondly, that the court erred in charging that “ in all cases of bailment, after proof of loss, the burden is on the bailee to show diligence; ” and thirdly, that the court should have granted a non-suit.
1. The horse was hired for a trip in the country to defendant’s plantation, and was used by an employé of Hawkins. He seems to have been taken sick on his return, some seven or eight miles from- town — Americus; was observed to be sick, particularly at the five mile branch; yet the employé of defendant did not stop, but pursued his journey to a short distance of town — some half mile— where he left the horse in charge of one Cobb, and ran to plaintiff’s, a half mile off, to let him know. He took up a man on his return, and seems to have kept him in the buggy after the horse became sick, if he did not take him up in the buggy after the horse was sick. Plaintiff swore that the conduct of McElroy, the agent of defendant, was wrong and cruel, after he discovered the horse had the scours; that rest was necessary. People lived on the road, yet no help was asked and no stop made. Horse was turned into lot with two mules at the plantation, and all ate what the plantation horses had left of corn and fodder. McElroy, it seems, did not go to the lot, but Griffin, who seems to have been the overseer, had him turned in.
Kinney, the man whom McElroy took in the buggy with him, and McElroy himself, swore that all was done for the best. They thought it best to get the horse home to Haynes, the owner, who was a livery-stable man and expert in the diseases of horses.
Under the ruling in 31 Ga., 348, we cannot say that there is not sufficient evidence to uphold the verdict. Dil*43igence and negligence are always questions for them. In that case, Thompson vs. Harlow, the distance traveled in the day was thirty miles; in this, twenty-six to twenty-eight. To stop and rest a side horse was considered diligence, and not to do so, negligence, in that case. Why not in this ? In the case at bar, the day was quite hot, the horse sick with scours, and the plaintiff swore it was not only negligent but cruel not to stop. He was driven until he stopped himself, and there he died. A prudent man would hardly have treated his own horse in that way, and ordinary diligence, that is, that of a prudent man with his own, is that which is required by the law in this case.
2. Of course the court should, not have granted a non-suit, if the evidence supported a verdict. We think it did, and very little came in after the motion to non-suit, and none which strengthened the plaintiff’s case.
3. There was no error in the charge of the court. It is the language of the Code, §2064. This is a case of bailment, and it is the law “in all cases of bailments.” Loss does not mean, as argued, casual losing of things bailed; it means loss to the bailor, in the sense of injury to the thing bailed. It is used by this court as synonymous with damage, an alternative for damage, in the construction of this very clause. In 58 Ga., on page 431, Warner, Chief' Justice, said: “In all cases of bailment in this state, after, proof of loss or damage, the burden of proof is on the • bailee to show proper diligence. Code, §2064.” So, in the same volume of reports, page 396, the same construction is applied where potatoes fell off in weight on delivery by the carrier at the place of destination. See also 28 Ga., 550 ; 38 Ib., 32.
And such ought to be the law in the case of hiring-horses. The hirer — the bailor — entrusts the horse to the pei-son. who hires him. He cannot tell what diligence was used; he only knows that his horse left him well in the morning, as is sworn in this case, and at nightfall he is dead, half a mile from home. He who drove the horse, *44and was with him all the time, ought to show what diligence he used, and the agent of the person for whom the horse is hired, stands in his shoes, and the bailee must show by him that he used the diligence required by law.
Judgment affirmed.